HUNT, Circuit Judge.
By writ of error the Ash Sheep Company seeks a reversal of a judgment entered against it for $5,000 in favor of the United States in an action brought in the district of Montana by the United States to recover the penalties provided by section 2117, Rev. St. (Comp. St. 1916, § 4107).
The origin of the case and its history are given in. the opinion we expressed in United States v. Ash Sheep Co., 250 Fed. 592, — C. C. A.-. It is therefore only now necessary to recite that, after we reversed the judgment of the lower court and remanded the case for further proceedings, there was a trial to the District Court upon an agreed statement of facts, whereby it was admitted that in July, 1913, the Sheep Company, without the consent of the Crow Tribe of Indians, or of the United States, drove, ranged, and fed 5,000 head of sheep on the lands specified in the complaint; that at that time the land in question had no settlements or entries thereon under the laws of the United States, which provided for settlement and entry being made upon the land; and that in the civil suit brought by the United States to enjoin the Sheep Company from trespassing on the land, the suit being that referred to in the answer of the Sheep Company filed in this action (Ash Sheep Co. v. United States, 250 Fed. 591, *60— C. C. A.-), the United States sought to recover as damages the penalties it i's herein seeking to recover.
The foregoing statement and the assignments of error disclose that the present case raises -the same questions, and only those, which were directly involved in, and were considered and decided by this court upon, the former writ of error; and counsel for the Sheep Company state in their brief that the writ of error herein is prosecuted for the .purpose of saving the right to seek a review of our former opinion by the Supreme Court.
As no reason occurs to us for reversing the views we announced in our earlier opinion, we abide by it, and affirm the judgment of the District Court.
Affirmed.